Citation Nr: 1508962	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  06-04 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1980 to November 1986.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of that hearing is of record.

While the Veteran's appeal was pending, one of his claims was granted in the field.  Specifically, in an April 2014 decision, the RO granted service connection for residuals of a left hip injury.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for an acquired psychiatric disorder to include PTSD, which he relates to an incident onboard a ship which resulted in the death of a good friend.  He further asserts that his PTSD is due to a March 1985 in-service motor vehicle accident, as well as chronic pain.  The appellant also contends that his disabilities were caused and/or aggravated by his service-connected left ankle disability.  As noted, service connection for a left hip disability has also been granted.

In November 2013, the Board remanded the appeal for a VA examination.
In pertinent part, the remand directed the examiner provide an opinion as to whether any acquired psychiatric disorder was related to (a) the motor vehicle accident in service, (b) the death of his friend, or (c) was caused or permanently worsened (aggravated) by his service-connected left ankle disability.

Although the Veteran was afforded a VA examination in January 2014, it is not apparent to the Board that the examiner adequately considered the alleged stressors.  The examination report refers to only one stressor and only by reference to the claims file.  Moreover, the examiner's rationale suggests that he understood the stressor as relating to general disappointment about the appellant's military career.  The examiner also failed to provide an opinion regarding any relationship to the service-connected left ankle disability.

The January 2014 opinion thus does not substantially comply with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, an addendum opinion should be obtained that specifically address each of the three claimed stressors noted above.

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file in electronic records to the examiner who prepared the January 2014 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disorder is related to service to include, (a) the motor vehicle accident in service, (b) death of his friend, and (c) whether any disorder was caused or permanently worsened (aggravated) by his service-connected left ankle disability (or newly service connected left hip disability). The claims folder must be available to the examiner.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner should reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




